Citation Nr: 0501065	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-34 928	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral plantar 
warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
July 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the RO, which denied the veteran's claim for service 
connection for bilateral plantar warts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's appeal was certified to the Board in June 2004.  
In September 2003, prior to certification to the Board, the 
veteran requested a RO hearing.  He was never scheduled for 
the hearing.  In statements dated in 2004, the veteran and 
his representative requested that his appeal be remanded to 
the RO so that he can be scheduled for a local hearing at the 
RO before a Decision Review Officer (DRO). Pursuant to 38 
C.F.R. § 20.700 (2003), a hearing on appeal will be granted 
if an appellant or representative acting on his or her behalf 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 
2002).  

The Board also finds that the RO must assure compliance with 
the requirements of the Veteran Claims assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a) (2003).  In order to comply under the VCAA, the 
veteran must be notified as to what he must show to prevail 
in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).




In view of the forgoing, the appeal is REMANDED to the RO for 
the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim of 
entitlement to service connection for 
bilateral plantar warts, of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The veteran should be scheduled for a 
local hearing at the RO before a DRO.  
Appropriate notification should be given 
to the veteran, and such notification 
should be documented and associated with 
the claims folder.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for bilateral 
plantar warts, with consideration of all 
of the evidence obtained since the 
issuance of a supplemental statement of 
the case in October 2003.

5.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the October 2003 supplemental statement 
of the case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




